DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 and 4 are rendered indefinite because the term "fabric-style" in the claims is a relative term which renders the claim indefinite.  The term "fabric-style" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to whether to the term refers to a fixing portion that is a fabric or some other material structure.  It is unclear if the term “fabric-style” refers to a fabric or not.  For purposes of examination, Examiner is interpreting the claim to refer to the “fabric-style” being entangled fibers in the form of a fiber bundle.
	Regarding claim 1, the term "types" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The term “types” does not provide a positive recitation to the claims.  The addition of the word “types” to an otherwise definite expression extends the scope of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Hashimoto et al., JP 2011-202304.
	Regarding claim 1, Paragraph 0011 of Hashimoto discloses a fiber structure comprising a fiber bundle in which substantially continuous reinforcing fibers and discontinuous reinforcing fibers are mixed in substantially parallel.  Paragraph 0014 discloses that the fiber structure includes reinforcing fibers with cut ends and reinforcing fibers with no cut ends.  Paragraph 0031 discloses reinforcing fibers having different strengths and physical properties in different directions to form the fiber structure.  Paragraph 0038 discloses that the fiber structure can be a woven fabric wherein there is a warp and weft [making first and second yarns orthogonal to each other].  Paragraph 0040 discloses that the preform is formed by laminating a plurality of the fiber structures [see also paragraph 0041].  Paragraph 0044 discloses that the fiber structures are partially fixed to each other by needle punching wherein the cut end of the cut reinforcing fiber is pierced into the fiber structure of the upper or lower layer.  
	Regarding claim 4, paragraph 0044 discloses that the fiber structures are partially fixed to each other by needle punching.

	Regarding claim 5, paragraph 0043 discloses a fiber reinforced composite material formed by impregnating the laminated preform that is formed by laminating a plurality of the fiber structures.  


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786